Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brenda Brown appeals the district court’s final order granting summary judgment to Green Spring Village, Inc. on Brown’s remaining claim under the Family Medical Leave Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Green Spring Village, Inc., No. 1:08-cv-01043-LMB-TRJ (E.D. Va. filed Aug. 21, 2009; entered Aug. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.